United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3778
                                   ___________

Michael Bauge,                      *
                                    *
                    Appellant,      *
                                    * Appeal from the United States
      v.                            * District Court for the Southern
                                    * District of Iowa.
Jo Anne B. Barnhart, Commissioner   *
of Social Security,                 *      [UNPUBLISHED]
                                    *
                    Appellee.       *
                               ___________

                             Submitted: May 7, 2004

                                 Filed: May 17, 2004
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Michael Bauge appeals the district court’s* order affirming the denial of
supplemental security income (SSI). After a hearing, during which the administrative
law judge (ALJ) posed a hypothetical question to a vocational expert (VE), the ALJ
found Bauge was not eligible for SSI because he could perform a range of sedentary,
light, and unskilled jobs. For reversal, Bauge argues the ALJ committed error in


      *
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
discounting his subjective complaints; in ignoring the opinion of Clark Borland (with
whom Bauge was involved in vocational rehabilitation), who questioned whether
Bauge could work competitively; and in omitting from the hypothetical the effects of
Bauge's diarrhea and resulting need to leave his work station at unscheduled times.
We affirm.

        The ALJ was entitled to discredit Bauge’s subjective complaints based on his
asserted daily activities, see Dunahoo v. Apfel, 241 F.3d 1033, 1038-39 (8th Cir.
2001), and the ALJ also properly relied on other relevant factors, including
exaggeration of symptoms, lack of significant work history, and the effectiveness of
at least some of Bauge’s prescribed medications, see Jones v. Callahan, 122 F.3d
1148, 1151-52 (8th Cir. 1997); Comstock v. Chater, 91 F.3d 1143, 1147 (8th Cir.
1996); Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984). As to Borland’s
letter, the ALJ did not discuss it in any detail, but confirmed its receipt and stated he
had considered all the documents in the record. See Craig v. Apfel, 212 F.3d 433,
436 (8th Cir. 2000) (ALJ is not required to discuss all evidence, and failure to cite
specific evidence does not indicate it was not considered). Finally, the ALJ’s
hypothetical included the claimant’s need to have access to the restroom and his
several gastrointestinal diseases, and the ALJ expressly found Bauge’s subjective
complaints not credible to the extent they were inconsistent with the ALJ’s no-
disability determination. See Haggard v. Apfel, 175 F.3d 591, 595 (8th Cir. 1999)
(hypothetical is sufficient if it sets forth impairments ALJ accepts as true).

       Bauge’s remaining arguments provide no basis for reversal. We thus affirm the
district court.
                      ______________________________




                                          -2-